Adams, J.
The abstract states that the cause “ was tried and submitted to the court on the following testimony.” Following this statement is an abstract of the testimony of 'two witnesses. The transcript shows that the testimony of six witnesses was taken in the case. The appellee moves to affirm, on the ground that the abstract does not state that it is an abstract of the testimony of all of the witnesses, and on the ground that it is in fact not an abstract of the testimony ’of all the witnesses.
In Britton v. The Cen. R. Co. et al., 39 Iowa, 390, it was held that where a case was tried below by the first method, and is triable de novo in the Supreme Court, the court must be satisfied that it has an abstract of all the evidence. As we 'have not in the present case an abstract of all the evidence, it must be
Affirmed.